PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of
:
Hill					                 :
	
Application No.  16/608,697
:	DECISION ON PETITION
Filed:   October 25, 2019
:
Attorney Docket No.  MARKS067.007APC  

This is a decision on the petition to withdraw the holding of abandonment filed August 20, 2021. This is also a decision on the petition under 37 CFR 1.137(a), filed in the alternative, on August 20, 2021.

The petition under 37 CFR 1.181(a) to withdraw the holding of abandonment is granted.

The petition under 37 CFR 1.137(a) is dismissed as unnecessary as the holding of abandonment is being withdrawn under 37 CFR 1.181.

This application was held abandoned on March 25, 2021, after it was believed that a proper response was not received to the non-final Office action mailed December 24, 2020, which set a shortened statutory period for reply of three months from its mailing date.  Extensions of time under 37 CFR 1.136(a) were available. A Notice of Abandonment was mailed on July 21, 2021.

Petitioner maintains that a response to the non-final Office action was filed electronically on March 23, 2021.  As evidence of the same, petitioner provides a copy of the response and a copy of the Electronic Filing Acknowledgement Receipt whereby the USPTO acknowledged receiving thirteen pages on March 23, 2021, in the application consisting of an amendment, claims, and arguments/remarks.

Petitioner’s argument has been considered and is persuasive.  A review of the application file history did not reveal the March 23, 2021, filing.  The Electronic Acknowledgement Receipt is akin to an Office date-stamped postcard, which serves as prima facie evidence of receipt of the document in question by the USPTO. Taken together with the petition and the documentary evidence provided therein, the evidence is convincing that petitioner filed the response to the December 24, 2020, non-final Office action on March 23, 2021. Based on the aforementioned, the holding of abandonment was improperly imposed as a proper response to the non-final Office action was received prior to the expiration of the period set for reply.  

The application file is being forwarded to Technology Center GAU 2887 for further processing which will include withdrawal of the abandonment status of the application and consideration of the amendment filed on March 23, 2021, a copy of which was filed on August 20, 2021.

Inquires specific to this decision may be directed to the undersigned at (571) 272-3222. Questions regarding the further processing of the application must be directed to the Technology Center.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET